DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-22 are pending.
Response to Amendments and Remarks
	Applicant’s amendments are such Examiner’s comments concerning 112(f) interpretation (see Non-Final Rejection) are obviated.
	Applicant’s amendment of claim 21 overcomes rejection under 112(a).
	Applicant’s amendment of claim 7 and 8 overcome rejections of claims 7-9 under 112(b).
	Applicant’s amendment of claim 10 overcomes rejection of claim 10 under 112(b).
	Applicant’s amendments overcome rejections of claims 11-20 under 112(b).
	Applicant’s amendments overcome rejections of claims 11 and 16-20 under 35 U.S.C. 112(d).

Allowable Subject Matter
Claims 1-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Chiassarini et al. US 2010/013700 A1; hereinafter Chiassarini) does not show nor fairly rendered obvious the combination set forth in claims 1-22.  
In particular, for claim 1:
	Chiassarini teaches at least: 
Localization method for locating a target that is coupled with a locator transponder ([0051] – locating, identifying, and collecting data on objects, using an active transponder in presence of a transmitting and receiving SAR device carried by an aircraft or a satellite) associated with a permanent identification code permanently assigned to said locator transponder ([0051] – transponder identification code ); the localization method comprising: 
c) transmitting, by the radar-based system, radar signals towards one or more areas of earth's surface or sky, and receiving, by said radar-based system, echo signals from said one or more areas of the earth's surface or sky; ([Abstract])
d) upon reception by the locator transponder of one or more radar signals transmitted by the radar-based system generating and transmitting, by said locator transponder, a sequence of  ([0051] – active transponder receives the signal transmitted by the transmitting SAR device and provides for re-transmitting it back to the receiving SAR after phase encoding and addition of a transponder identification code and of local data related to the same transponder and to objects, preferably sensors, associated with the transponder)
e) carrying out, by the radar-based system, localization operations that include:
detecting, in the received echo signals, the  ([0051] – active transponder receives the signal transmitted) 
extracting the  ([0051] – extract the identification code and local data) and 
determining a location of the locator transponder on the basis of the  ([0051] – locating, identifying, and collecting data on objects, using an active transponder )
Chiassarini does not teach at least: 
a spread spectrum paging signal carrying the permanent identification code and a temporary identification code temporarily assigned to the locator transponder
wherein the spread spectrum watermarking signal includes a synchronization portion and an information portion… wherein the synchronization portion of the spread spectrum watermarking signal is generated on the basis of a first predefined pseudo noise code; wherein the information portion of the spread spectrum watermarking signal is generated by applying a first predefined spread spectrum technique to a given signal carrying the temporary identification code extracted in combination with the other claim limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648                                                                                                                                                                                         

/Thomas M Hammond  III/Primary Examiner, Art Unit 3648